--------------------------------------------------------------------------------

Exhibit 10.2

LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of November 5, 2010
(the “Effective Date”) by and among the several banks and other financial
institutions or entities from time to time parties to this Agreement (each a
“Lender” and collectively, the “Lenders”), SILICON VALLEY BANK, a California
chartered bank, in its capacity as agent on behalf of the Lenders (the “Agent”),
and ENERGYCONNECT GROUP, INC., an Oregon corporation (“EnergyConnect Group”),
and ENERGYCONNECT, INC., an Oregon corporation (“EnergyConnect Inc.”; each a
“Borrower” and collectively, the “Borrowers”), provides the terms on which the
Lenders shall lend to Borrowers and Borrowers shall repay the Lenders.  The
parties agree as follows:
 
 
1
ACCOUNTING AND OTHER TERMS

 
Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13.  All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.
 
 
2
LOAN AND TERMS OF PAYMENT

 
 
2.1
Promise to Pay.

 
Each Borrower hereby unconditionally promises to pay the Lenders the outstanding
principal amount of all Credit Extensions and accrued and unpaid interest
thereon as and when due in accordance with this Agreement.
 
 
2.1.1
Revolving Advances.

 
(a)           Availability.  Subject to the terms and conditions of this
Agreement, the Lenders, severally and not jointly, shall make Advances not
exceeding the Availability Amount.  Each Lender will lend to Borrowers an amount
equal to such Lender’s Revolving Line Pro Rata Share of each Advance; provided
that the aggregate outstanding principal amount of Advances made by each Lender
shall not exceed such Lender’s Revolving Line Commitment.  Neither Agent nor any
of Lenders shall be responsible for the Revolving Line Commitment of any other
Lender, nor will the failure of any Lender to perform its obligations under its
Revolving Line Commitment in any way relieve any other Lender from performing
its obligations under its Revolving Line Commitment.  Amounts borrowed hereunder
may be repaid and, prior to the Revolving Line Maturity Date, reborrowed,
subject to the applicable terms and conditions precedent herein.
 
(b)           Termination; Repayment.  The Revolving Line terminates on the
Revolving Line Maturity Date, when the principal amount of all Advances, the
unpaid interest thereon, and all other Obligations relating to the Revolving
Line shall be immediately due and payable.
 
 
 

--------------------------------------------------------------------------------

 

 
2.2
Overadvances.

 
If, at any time, the outstanding principal amount of any Advances exceeds the
lesser of either the Revolving Line or the Borrowing Base, Borrowers shall
immediately pay to the Agent in cash such excess.
 
 
2.3
Interest on the Credit Extensions.

 
(a)           Interest Rate. Subject to Section 2.3(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a fixed per annum
rate equal to twelve and one half of one percent (12.5%), which interest shall
be payable monthly in accordance with Section 2.3(e) below.
 
(b)           Default Rate.  Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum which is five percentage points (5%) above the rate that is otherwise
applicable thereto (the “Default Rate”) unless the Agent otherwise elects from
time to time in its sole discretion to impose a smaller increase.  Fees and
expenses which are required to be paid by Borrowers pursuant to the Loan
Documents (including, without limitation, Agent Expenses and Lender Expenses)
but are not paid when due shall bear interest until paid at a rate equal to the
highest rate applicable to the Obligations.  Payment or acceptance of the
increased interest rate provided in this Section 2.2(b) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of the Agent.
 
(c)           Computation; 360-Day Year.  In computing interest, the date of the
making of any Credit Extension shall be included and the date of payment shall
be excluded; provided, however, that if any Credit Extension is repaid on the
same day on which it is made, such day shall be included in computing interest
on such Credit Extension.  Interest shall be computed on the basis of a 360-day
year for the actual number of days elapsed.
 
(d)           Debit of Accounts.  The Agent may debit any of Borrowers’ deposit
accounts, including the Designated Deposit Account, for principal and interest
payments or any other amounts any Borrower owes the Agent or any Lender when
due.  These debits shall not constitute a set-off.
 
(e)           Interest Payment Date.  Unless otherwise provided, interest is
payable monthly on the first (1st) calendar day of each month.
 
 
2.4
Fees.

 
Borrowers shall pay to the Agent:
 
(a)           Commitment Fee.  A fully earned, non-refundable commitment fee of
Sixty Thousand Dollars ($60,000) (the “Commitment Fee”) for the ratable benefit
of the Lenders, on the Effective Date;
 
(b)           Good Faith Deposit.  Borrowers have paid to Agent a good faith
deposit of Sixty Thousand Dollars ($60,000) (the “Good Faith Deposit”) to
initiate Agent’s due diligence review process.  Agent shall apply the Good Faith
Deposit to the Agent Expenses, and any remaining portion shall be applied to the
Commitment Fee; and
 
 
-2-

--------------------------------------------------------------------------------

 

(c)           Agent and Lender Expenses.  All Agent Expenses and Lender Expenses
(including reasonable attorneys’ fees and expenses for documentation and
negotiation of this Agreement) incurred through and after the Effective Date,
when due.
 
 
2.5
Payments; Pro Rata Treatment and Application of Payments.

 
(a)           All payments (including prepayments) to be made by Borrowers under
any Loan Document shall be made to the Agent, for the account of the Lenders, in
immediately available funds in U.S. Dollars, without setoff or counterclaim,
before 12:00 p.m. Pacific time on the date when due.  Payments of principal
and/or interest received after 12:00 p.m. Pacific time are considered received
at the opening of business on the next Business Day.  When a payment is due on a
day that is not a Business Day, the payment shall be due the next Business Day,
and additional fees or interest, as applicable, shall continue to accrue until
paid.
 
(b)           The Agent shall apply the whole or any part of collected funds
against the Revolving Line or credit such collected funds to a depository
account of Borrowers with the Agent (or an account maintained by an Affiliate of
the Agent), the order and method of such application to be in the sole
discretion of the Agent.  No Borrower shall have the right to specify the order
or the accounts to which the Agent shall allocate or apply any payments required
to be made by Borrowers to the Agent or otherwise received by the Agent under
this Agreement when any such allocation or application is not specified
elsewhere in this Agreement.
 
 
3
CONDITIONS OF LOANS

 
 
3.1
Conditions Precedent to Initial Credit Extension.

 
The Lenders’ obligation to make the initial Credit Extension is subject to the
condition precedent that the Agent shall have received, in form and substance
satisfactory to the Agent, such documents, and completion of such other matters,
as the Agent may reasonably deem necessary or appropriate, including, without
limitation:
 
(a)           duly executed original signatures to the Loan Documents;
 
(b)           duly executed original signatures to the Warrants;
 
(c)           each Borrower’s Operating Documents and a good standing
certificate of each Borrower certified by the Secretary of State of the State of
Oregon as of a date no earlier than thirty (30) days prior to the Effective
Date;
 
(d)           duly executed original signatures to the completed Borrowing
Resolutions for each Borrower;
 
(e)           evidence that (1) the Liens securing Indebtedness owed by
EnergyConnect Group to Aequitas Commercial Finance, LLC will be terminated and
(2) the documents and/or filings evidencing the perfection of such Liens,
including without limitation any financing statements and/or control agreements,
have been terminated;
 
 
-3-

--------------------------------------------------------------------------------

 

(f)           certified copies, dated as of a recent date, of financing
statement searches, as the Agent shall request, accompanied by written evidence
(including any UCC termination statements) that the Liens indicated in any such
financing statements either constitute Permitted Liens or have been or, in
connection with the initial Credit Extension, will be terminated or released;
 
(g)           the Representations and Warranties Certificate of each Borrower,
together with the duly executed original signature thereto;
 
(h)           a copy of EnergyConnect Group’s Registration Rights Agreement,
Investors’ Rights Agreement and any amendments thereto;
 
(i)           evidence satisfactory to the Agent that the insurance policies
required by Section 6.5 hereof are in full force and effect, together with
appropriate evidence showing lender loss payable and/or additional insured
clauses or endorsements in favor of the Agent;
 
(j)           evidence satisfactory to Agent that Aequitas Commercial Finance,
LLC shall have converted any of its outstanding Indebtedness not otherwise
repaid by Borrowers into equity of Borrower; and
 
(k)           payment of the fees, Agent Expenses and Lender Expenses then due
as specified in Section 2.4 hereof.
 
 
3.2
Conditions Precedent to all Credit Extensions.

 
The Lenders obligations to make each Credit Extension, including the initial
Credit Extension, is subject to the following conditions precedent:
 
(a)           except as otherwise provided in Section 3.4, timely receipt of an
executed Payment/Advance Form;
 
(b)           the representations and warranties in this Agreement shall be
true, accurate, and complete in all material respects on the date of the
Payment/Advance Form and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension.  Each Credit Extension is Borrowers’ representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and
 
 
-4-

--------------------------------------------------------------------------------

 

(c)           in the Agent’s sole but reasonable discretion, any material
impairment in the general affairs, management, results of operation, financial
condition or the prospect of repayment of the Obligations as and when due, or
any material adverse deviation by Borrowers from the most recent business plan
of Borrowers presented to and accepted by the Agent.
 
 
3.3
Covenant to Deliver.

 
Each Borrower agrees to deliver to the Agent each item required to be delivered
to the Agent under this Agreement as a condition precedent to any Credit
Extension.  Each Borrower expressly agrees that a Credit Extension made prior to
the receipt by the Agent of any such item shall not constitute a waiver by the
Agent of Borrowers’ obligations to deliver such item, and the making of any
Credit Extension in the absence of a required item shall be in the Agent’s sole
discretion.
 
 
3.4
Procedures for Borrowing.

 
Subject to the prior satisfaction of all other applicable conditions to the
making of an Advance set forth in this Agreement, to obtain an Advance,
Borrowers shall notify the Agent (which notice shall be irrevocable) by
electronic mail, facsimile, or telephone by 12:00 p.m. Pacific time at least
three (3) Business Days prior to the requested Funding Date.  Together with any
such electronic or facsimile notification, Borrowers shall deliver to the Agent
by electronic mail or facsimile a completed Payment/Advance Form executed by a
Responsible Officer or his or her designee.  The Agent may rely on any telephone
notice given by a person whom the Agent believes is a Responsible Officer or
designee.  Each Lender shall credit and/or transfer each Advance to the
Designated Deposit Account in an amount equal to such Lender’s Revolving Line
Pro Rata Share of such Advance.  The Agent may make Advances under this
Agreement based on instructions from a Responsible Officer or his or her
designee or without instructions if the Advances are necessary to meet
Obligations which have become due.
 
 
4
CREATION OF SECURITY INTEREST

 
 
4.1
Grant of Security Interest.

 
Each Borrower hereby grants to the Agent, for the ratable benefit of the
Lenders, to secure the payment and performance in full of all of the
Obligations, a continuing security interest in, and pledges to the Agent, for
the ratable benefit of the Lenders, the Collateral, wherever located, whether
now owned or hereafter acquired or arising, and all proceeds and products
thereof.
 
 
4.2
Priority of Security Interest.

 
Each Borrower represents, warrants, and covenants that the security interest
granted herein is and shall at all times continue to be a first priority
perfected security interest in the Collateral (subject only to Permitted Liens
that may have superior priority to the Agent’s Lien under this Agreement).  If
any Borrower shall acquire a commercial tort claim, such Borrower shall promptly
notify the Agent in a writing signed by the Borrower of the general details
thereof and grant to the Agent in such writing a security interest therein and
in the proceeds thereof, all upon the terms of this Agreement, with such writing
to be in form and substance reasonably satisfactory to the Agent.
 
 
-5-

--------------------------------------------------------------------------------

 

If this Agreement is terminated, the Agent’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash.  Upon payment in full in cash of the Obligations and at
such time as the Lenders’ obligation to make Credit Extensions has terminated,
the Agent shall, at Borrowers’ sole cost and expense, release its Liens in the
Collateral and all rights therein shall revert to the applicable Borrowers.
 
 
4.3
Authorization to File Financing Statements.

 
Each Borrower hereby authorizes the Agent to file financing statements, without
notice to any Borrower, with all appropriate jurisdictions to perfect or protect
the Agent’s interest or rights hereunder, including a notice that any
disposition of the Collateral, by any Borrower or any other Person, shall be
deemed to violate the rights of the Agent under the Code.  Such financing
statements may indicate the Collateral as “all assets of the Debtor” or words of
similar effect, or as being of an equal or lesser scope, or with greater detail,
all in the Agent’s discretion.
 
 
5
REPRESENTATIONS AND WARRANTIES

 
Each Borrower represents and warrants as follows:
 
 
5.1
Due Organization, Authorization; Power and Authority.

 
Each Borrower is duly existing and in good standing as a Registered Organization
in its jurisdiction of formation and is qualified and licensed to do business
and is in good standing in any jurisdiction in which the conduct of its business
or its ownership of property requires that it be qualified except where the
failure to do so could not reasonably be expected to have a material adverse
effect on Borrowers’ business.  In connection with this Agreement, each Borrower
has delivered to the Agent a completed certificate signed by such Borrower,
entitled “Representations and Warranties Certificate” (the “Representations and
Warranties Certificate”).  Each Borrower represents and warrants to the Agent
that (a) such Borrower’s exact legal name is that indicated on the
Representations and Warranties Certificate and on the signature page hereof; (b)
such Borrower is an organization of the type and is organized in the
jurisdiction set forth in the Representations and Warranties Certificate; (c)
the Representations and Warranties Certificate accurately sets forth such
Borrower’s organizational identification number or accurately states that
Borrower has none; (d) the Representations and Warranties Certificate accurately
sets forth such Borrower’s place of business, or, if more than one, its chief
executive office as well as such Borrower’s mailing address (if different than
its chief executive office); (e) such Borrower (and each of its predecessors)
has not, in the past five (5) years, changed its jurisdiction of formation,
organizational structure or type, or any organizational number assigned by its
jurisdiction; and (f) all other information set forth on the Representations and
Warranties Certificate pertaining to such Borrower and each of its Subsidiaries
is accurate and complete (it being understood and agreed that such Borrower may
from time to time update certain information in its Representations and
Warranties Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement).
 
 
-6-

--------------------------------------------------------------------------------

 

The execution, delivery and performance by each Borrower of the Loan Documents
to which it is a party have been duly authorized, and do not (i) conflict with
any of Borrowers’ organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law, (iii)
contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrowers or any of their Subsidiaries or any of their property or assets
may be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) or (v) constitute an event of default under any material
agreement by which any Borrower is bound.  No Borrower is in default under any
agreement to which it is a party or by which it is bound in which the default
could reasonably be expected to have a material adverse effect on Borrowers’
business.
 
 
5.2
Collateral.

 
Each Borrower has good title to, has rights in, and the power to transfer each
item of the Collateral upon which it purports to grant a Lien hereunder, free
and clear of any and all Liens except Permitted Liens.  No Borrower has deposit
accounts other than the deposit accounts with the Agent, the deposit accounts,
if any, described in the Representations and Warranties Certificate delivered to
the Agent in connection herewith, or of which Borrowers have given the Agent
notice and taken such actions as are necessary to give the Agent a perfected
security interest therein.  The Accounts are bona fide, existing obligations of
the Account Debtors.
 
The Collateral with an aggregate value in excess of Fifty Thousand Dollars
($50,000) is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Representations and Warranties
Certificate.  None of the components of the Collateral shall be maintained at
locations other than as provided in the Representations and Warranties
Certificate or as permitted pursuant to Section 7.2.
 
All Inventory is in all material respects of good and marketable quality, free
from material defects.
 
Each Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to a Borrower and noted on its Representations and Warranties
Certificate.  Each Patent which each Borrower owns or purports to own and which
is material to Borrowers’ business is valid and enforceable, and no part of the
Intellectual Property which any Borrower owns or purports to own and which is
material to Borrowers’ business has been judged invalid or unenforceable, in
whole or in part.  To the best of each Borrower’s knowledge, no claim has been
made that any part of the Intellectual Property violates the rights of any third
party except to the extent such claim would not reasonably be expected to have a
material adverse effect on Borrowers’ business.
 
Except as noted on the Representations and Warranties Certificate, no Borrower
is a party to, nor is it bound by, any Restricted License.
 
 
-7-

--------------------------------------------------------------------------------

 

 
5.3
Accounts Receivable.

 
For any Eligible Account in any Borrowing Base Certificate, all statements made
and all unpaid balances appearing in all invoices, instruments and other
documents evidencing such Eligible Accounts are and shall be true and correct
and all such invoices, instruments and other documents, and all of each
Borrower’s Books are genuine and in all respects what they purport to be.  If an
Event of Default has occurred and is continuing, the Agent may notify Account
Debtors of the Agent’s security interest in such funds and verify the amount of
such Eligible Account.  All sales and other transactions underlying or giving
rise to each Eligible Account shall comply in all material respects with all
applicable laws and governmental rules and regulations.  No Borrower has
knowledge of any actual or imminent Insolvency Proceeding of any Account
Debtors.  To the best of each Borrower’s knowledge, all signatures and
endorsements on all documents, instruments, and agreements relating to all
Eligible Accounts are genuine, and all such documents, instruments and
agreements are legally enforceable in accordance with their terms.
 
 
5.4
Litigation.

 
There are no actions or proceedings pending or, to the knowledge of the
Responsible Officers, threatened in writing by or against any Borrower or any of
their Subsidiaries involving more than, individually or in the aggregate, Two
Hundred Fifty Thousand Dollars ($250,000).
 
 
5.5
Financial Statements; Financial Condition.

 
All consolidated financial statements for Borrowers and any of their
Subsidiaries delivered to the Agent fairly present in all material respects
Borrowers’ consolidated financial condition and Borrowers’ consolidated results
of operations.  There has not been any material deterioration in Borrowers’
consolidated financial condition since the date of the most recent financial
statements submitted to the Agent.
 
 
5.6
Solvency.

 
The fair salable value of each Borrower’s assets (including goodwill minus
disposition costs) exceeds the fair value of its liabilities; no Borrower is
left with unreasonably small capital after the transactions in this Agreement;
and each Borrower is able to pay its debts (including trade debts) as they
mature.
 
 
5.7
Regulatory Compliance.

 
No Borrower is an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as amended.  No
Borrower is engaged as one of its important activities in extending credit for
margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors).  Each Borrower has complied in all material respects with the
Federal Fair Labor Standards Act.  No Borrower or any of their Subsidiaries is a
“holding company” or an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company” as each term is defined and used in the Public
Utility Holding Company Act of 2005.  No Borrower has violated any laws,
ordinances or rules, the violation of which could reasonably be expected to have
a material adverse effect on its business.  None of Borrowers’ or any of their
Subsidiaries’ properties or assets have been used by Borrowers or any Subsidiary
or, to the best of each Borrower’s knowledge, by previous Persons, in disposing,
producing, storing, treating, or transporting any hazardous substance other than
legally.  Each Borrower and each of their Subsidiaries have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all Government Authorities that are necessary to
continue their respective businesses as currently conducted, except where the
failure to do so could not reasonably be expected to have a material adverse
effect on Borrowers’ business.
 
 
-8-

--------------------------------------------------------------------------------

 

 
5.8
Subsidiaries; Investments.

 
No Borrower owns any stock, partnership interest or other equity securities
except for Permitted Investments.
 
 
5.9
Tax Returns and Payments; Pension Contributions.

 
Each Borrower has timely filed all required tax returns and reports, and each
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by such Borrower except for taxes
contested in accordance with the following sentence.  Borrowers may defer
payment of any contested taxes, provided that such Borrower (3) in good faith
contests its obligation to pay the taxes by appropriate proceedings promptly and
diligently instituted and conducted, (4) notifies the Agent in writing of the
commencement of, and any material development in, the proceedings, (5) posts
bonds or takes any other steps required to prevent the governmental authority
levying such contested taxes from obtaining a Lien upon any of the Collateral
that is other than a “Permitted Lien”.  Each Borrower is unaware of any claims
or adjustments proposed for any of Borrowers’ prior tax years which could result
in additional taxes becoming due and payable by Borrowers.  Each Borrower has
paid all amounts necessary to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms, and no Borrower has
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
any Borrower, including any liability to the Pension Benefit Guaranty
Corporation or its successors or any other governmental agency.
 
 
5.10
Use of Proceeds.

 
Each Borrower shall use the proceeds of the Credit Extensions solely as working
capital and to fund its general business requirements and not for personal,
family, household or agricultural purposes.
 
 
5.11
Full Disclosure.

 
No written representation, warranty or other statement of Borrowers in any
certificate or written statement given to the Agent or any Lender, as of the
date such representation, warranty, or other statement was made, taken together
with all such written certificates and written statements given to the Agent or
such Lender, contains any untrue statement of a material fact or omits to state
a material fact necessary to make the statements contained in the certificates
or statements not misleading (it being recognized by the Agent and each Lender
that the projections and forecasts provided by Borrowers in good faith and based
upon reasonable assumptions are not viewed as facts and that actual results
during the period or periods covered by such projections and forecasts may
differ from the projected or forecasted results).
 
 
-9-

--------------------------------------------------------------------------------

 

 
5.12
Definition of “Knowledge.”

 
For purposes of the Loan Documents, whenever a representation or warranty is
made to Borrowers’ knowledge or awareness, to the “best of” Borrowers’
knowledge, or with a similar qualification, knowledge or awareness means the
actual knowledge, after reasonable investigation, of the Responsible Officers.
 
 
6
AFFIRMATIVE COVENANTS

 
Each Borrower shall do all of the following:
 
 
6.1
Government Compliance.

 
(a)           Maintain its and all its Subsidiaries’ legal existence and good
standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on Borrowers’ business
or operations.  Each Borrower shall comply, and have each Subsidiary comply,
with all laws, ordinances and regulations to which it is subject, noncompliance
with which could reasonably be expected to have a material adverse effect on
Borrowers’ business.
 
(b)           Use commercially reasonable efforts to obtain all of the
Governmental Approvals necessary for the performance by each Borrower of its
obligations under the Loan Documents to which it is a party and the grant of a
security interest to the Agent in all of its property.  Borrowers shall promptly
provide copies of any such obtained Governmental Approvals to the Agent.
 
 
6.2
Financial Statements, Reports, Certificates.  Deliver to the Agent:

 
(a)            Borrowing Base Reports.  Within twenty (20) days after the last
day of each month, aged listings of accounts receivable and accounts payable (by
invoice date) (the “Borrowing Base Reports”);
 
(b)           Borrowing Base Certificate.  Within twenty (20) days after the
last day of each month and together with the Borrowing Base Reports, a duly
completed Borrowing Base Certificate signed by a Responsible Officer;
 
(c)           Monthly Financial Statements.  As soon as available, but no later
than twenty (20) days after the last day of each month, a company prepared
consolidated balance sheet and income statement covering Borrowers’ consolidated
operations for such month certified by a Responsible Officer and in a form
acceptable to the Agent (the “Monthly Financial Statements”);
 
(d)           Monthly Compliance Certificate.  Within twenty (20) days after the
last day of each month and together with the Monthly Financial Statements, a
duly completed Compliance Certificate signed by a Responsible Officer,
certifying that as of the end of such month, Borrowers were in full compliance
with all of the terms and conditions of this Agreement and setting forth
calculations showing compliance with the financial covenants set forth in this
Agreement and such other information as the Agent shall reasonably request;
 
 
-10-

--------------------------------------------------------------------------------

 

(e)           Annual Audited Financial Statements.  As soon as available, but no
later than one hundred eighty (180) days after the last day of Borrowers’ fiscal
year, audited consolidated financial statements prepared under GAAP,
consistently applied, together with an unqualified opinion on the financial
statements from an independent certified public accounting firm acceptable to
the Agent in its reasonable discretion;
 
(f)           Other Statements.  Within five (5) days of delivery, copies of all
statements, reports and notices made available to Borrowers’ security holders or
to any holders of Subordinated Debt;
 
(g)           Legal Action Notice.  A prompt report of any legal actions pending
or threatened in writing against any Borrower or any of its Subsidiaries that
could reasonably be expected to result in damages or costs to any Borrower or
any of its Subsidiaries of, individually or in the aggregate, Two Hundred Fifty
Thousand Dollars ($250,000) or more;
 
(h)           Intellectual Property Notice.  Prompt written notice of (i) any
material change in the composition of the Intellectual Property, (ii) the
registration of any copyright, including any subsequent ownership right of any
Borrower in or to any copyright, patent or trademark not shown in the IP
Security Agreement, and (iii) any Borrower’s knowledge of an event that could
reasonably be expected to materially and adversely affect the value of the
Intellectual Property;
 
(i)           Annual Financial Projections.  As soon as available, but no later
than February 28th of each year, annual financial projections for the following
fiscal year commensurate in form and substance with those provided to Borrowers’
Board of Directors;
 
(j)           Biweekly PJM Billings Statements.  As soon as available, but no
later than once every two (2) weeks and within five (5) days of being sent by
PJM, copies of the billings statements sent by PJM, and
 
(k)           Other Financial Information.  Budgets, sales projections,
operating plans, and other financial information reasonably requested by the
Agent.
 
 
6.3
Inventory; Returns.

 
Keep all Inventory in good and marketable condition, free from material
defects.  Returns and allowances between any Borrower and its Account Debtors
shall follow Borrowers’ customary practices as they exist at the Effective
Date.  Each Borrower must promptly notify the Agent of all returns, recoveries,
disputes and claims that involve more than One Hundred Thousand Dollars
($100,000).
 
 
-11-

--------------------------------------------------------------------------------

 

 
6.4
Taxes; Pensions.

 
Timely file all required tax returns and reports and timely pay all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
each Borrower, except for deferred payment of any taxes contested pursuant to
the terms of Section 5.9 hereof, and shall deliver to the Agent, on demand,
appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.
 
 
6.5
Insurance.

 
Keep its business and the Collateral insured for risks and in amounts standard
for companies in Borrowers’ industry and location and as the Agent may
reasonably request.  Insurance policies shall be in a form, with companies, and
in amounts that are satisfactory to the Agent.  All property policies shall have
a lender’s loss payable endorsement showing the Agent, for the ratable benefit
of the Lenders, as the sole lender loss payee and waive subrogation against the
Agent.  All liability policies shall show, or have endorsements showing, the
Agent as an additional insured.  All policies (or the loss payable and
additional insured endorsements) shall provide that the insurer shall give the
Agent at least twenty (20) days notice before canceling, amending, or declining
to renew its policy.  At the Agent’s request, Borrowers shall deliver certified
copies of policies and evidence of all premium payments.  Proceeds payable under
any policy shall, at the Agent’s option, be payable to the Agent on account of
the Obligations.  Notwithstanding the foregoing, (a) so long as no Event of
Default has occurred and is continuing, Borrowers shall have the option of
applying the proceeds of any casualty policy up to One Hundred Thousand Dollars
($100,000) in the aggregate for all losses under all casualty policies, toward
the replacement or repair of destroyed or damaged property; provided that any
such replaced or repaired property (i) shall be of equal or like value as the
replaced or repaired Collateral and (ii) shall be deemed Collateral in which
Agent has been granted a first priority security interest, and (b) after the
occurrence and during the continuance of an Event of Default, all proceeds
payable under such casualty policy shall, at the option of Agent, be payable to
Agent on account of the Obligations.  If Borrowers fail to obtain insurance as
required under this Section 6.5 or to pay any amount or furnish any required
proof of payment to third persons and the Agent, the Agent may make all or part
of such payment or obtain such insurance policies required in this Section 6.5,
and take any action under the policies the Agent deems prudent.
 
 
6.6
Operating Accounts.

 
(a)           Each Borrower shall maintain its primary and its Subsidiaries’
primary operating and other deposit accounts and securities accounts with the
Agent and the Agent’s Affiliates. 
 
(b)           Provide the Agent five (5) days prior written notice before
establishing any Collateral Account at or with any bank or financial institution
other than the Agent or the Agent’s Affiliates.  For each Collateral Account
that any Borrower at any time maintains, Borrowers shall cause the applicable
bank or financial institution (other than the Agent) at or with which any
Collateral Account is maintained to execute and deliver a Control Agreement or
other appropriate instrument with respect to such Collateral Account to perfect
the Agent’s Lien in such Collateral Account in accordance with the terms
hereunder which Control Agreement may not be terminated without the prior
written consent of the Agent.  The provisions of the previous sentence shall not
apply to deposit accounts exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of any Borrower’s
employees and identified to the Agent by Borrowers as such.
 
 
-12-

--------------------------------------------------------------------------------

 

 
6.7
Financial Covenants.

 
(a)           Cash.  Borrowers shall maintain, at all times, unrestricted cash
at Agent of not less than One Million Dollars ($1,000,000);
 
(b)           Load Management Event Compliance.  Borrowers shall deliver to
Agent, no later than December 31, 2010, evidence satisfactory to Agent that
Borrowers have completed at least eighty-five percent (85%) of the requirements
established by PJM for Load Management Event Compliance during the period
commencing on June 1, 2010 and ending on September 30, 2010, which requirements
are attached hereto as Exhibit D;
 
(c)           Confirmed Registrations.  Borrowers shall deliver to Agent, no
later than March 31, 2011, evidence satisfactory to Agent that Borrowers have
confirmed registrations for the PJM Capacity Program (“Confirmed Registrations”)
with an aggregate value, as determined by Agent in its reasonable discretion, of
at least Twenty Million Dollars ($20,000,000).
 
 
6.8
Protection and Registration of Intellectual Property Rights.

 
(a)           (6) Protect, defend and maintain the validity and enforceability
of its Intellectual Property material to Borrowers’ business; (a) promptly
advise the Agent in writing of material infringements of its Intellectual
Property material to Borrowers’ business; and (b) not allow any Intellectual
Property material to Borrowers’ business to be abandoned, forfeited or dedicated
to the public without the Agent’s written consent.
 
(b)           If any Borrower (7) obtains any Patent, registered Trademark,
registered Copyright, registered mask work, or any pending application for any
of the foregoing, whether as owner, licensee or otherwise, or (8) applies for
any Patent or the registration of any Trademark, then Borrowers shall
immediately provide written notice thereof to the Agent and shall execute such
intellectual property security agreements and other documents and take such
other actions as the Agent shall request in its good faith business judgment to
perfect and maintain a first priority perfected security interest in favor of
the Agent in such property.  If any Borrower decides to register any Copyrights
or mask works in the United States Copyright Office, Borrowers shall: (x)
provide the Agent with at least five (5) days prior written notice of such
Borrower’s intent to register such Copyrights or mask works together with a copy
of the application it intends to file with the United States Copyright Office
(excluding exhibits thereto); (y) execute an intellectual property security
agreement and such other documents and take such other actions as the Agent may
request in its good faith business judgment to perfect and maintain a first
priority perfected security interest in favor of the Agent in the Copyrights or
mask works intended to be registered with the United States Copyright Office;
and (z) record such intellectual property security agreement with the United
States Copyright Office contemporaneously with filing the Copyright or mask work
application(s) with the United States Copyright Office.  Borrowers shall
promptly provide to the Agent copies of all applications that it files for
Patents or for the registration of Trademarks, Copyrights or mask works,
together with evidence of the recording of the intellectual property security
agreement necessary for the Agent to perfect and maintain a first priority
perfected security interest in such property.
 
 
-13-

--------------------------------------------------------------------------------

 

(c)           Provide written notice to the Agent within five (5) days of
entering or becoming bound by any Restricted License (other than
over-the-counter software that is commercially available to the
public).  Borrowers shall take such steps as the Agent reasonably requests to
obtain the consent of, or waiver by, any person whose consent or waiver is
necessary for (9) any Restricted License to be deemed “Collateral” and for the
Agent to have a security interest in it that might otherwise be restricted or
prohibited by law or by the terms of any such Restricted License, whether now
existing or entered into in the future, and (10) the Agent to have the ability
in the event of a liquidation of any Collateral to dispose of such Collateral in
accordance with the Agent’s rights and remedies under this Agreement and the
other Loan Documents.
 
 
6.9
Litigation Cooperation.

 
From the date hereof and continuing through the termination of this Agreement,
make available to the Agent and Lenders, without expense to the Agent or
Lenders, Borrowers and their officers, employees and agents and Borrowers’ books
and records, to the extent that the Agent and Lenders may deem them reasonably
necessary to prosecute or defend any third-party suit or proceeding instituted
by or against the Agent with respect to any Collateral or relating to Borrowers.
 
 
6.10
Access to Collateral; Books and Records.

 
Allow the Agent, or its agents, at reasonable times, on one (1) Business Day’s
notice (provided no notice is required if an Event of Default has occurred and
is continuing), to inspect the Collateral and audit and copy any Borrower’s
Books.  The foregoing inspections and audits shall be at Borrowers’ expense, and
the charge therefor shall be Eighty Hundred Fifty Dollars ($850) per person per
day (or such higher amount as shall represent the Agent’s then-current standard
charge for the same), plus reasonable out-of-pocket expenses.  In the event
Borrowers and the Agent schedule an audit more than three (3) days in advance,
and Borrowers cancel or seek to reschedule the audit with less than three (3)
days written notice to the Agent, then (without limiting any of the Agent’s
rights or remedies), Borrowers shall pay the Agent a fee of One Thousand Dollars
($1,000) plus any out-of-pocket expenses incurred by the Agent to compensate the
Agent for the anticipated costs and expenses of the cancellation or
rescheduling.  Such inspections or audits shall be conducted no more often than
twice every twelve (12) months unless an Event of Default has occurred and is
continuing.
 
 
6.11
Further Assurances.

 
Execute any further instruments and take further action as the Agent reasonably
requests to perfect or continue the Agent’s Lien in the Collateral or to effect
the purposes of this Agreement.  Deliver to the Agent, within five (5) days
after the same are sent or received, copies of all correspondence, reports,
documents and other filings with any Governmental Authority regarding compliance
with or maintenance of Governmental Approvals or Requirements of Law or that
could reasonably be expected to have a material effect on any of the
Governmental Approvals or otherwise on the operations of any Borrower or any of
its Subsidiaries.
 
 
-14-

--------------------------------------------------------------------------------

 

 
7
NEGATIVE COVENANTS

 
No Borrower shall do any of the following without the Agent’s prior written
consent:
 
 
7.1
Dispositions.

 
Convey, sell, lease, transfer, assign, or otherwise dispose of (collectively,
“Transfer”), or permit any of its Subsidiaries to Transfer, all or any part of
its business or property, except for Transfers (11) of Inventory in the ordinary
course of business; (12) of worn-out, surplus or obsolete Equipment; (13) in
connection with Permitted Liens and Permitted Investments; and (d) of
non-exclusive licenses for the use of the property of Borrowers or their
Subsidiaries in the ordinary course of business.
 
 
7.2
Changes in Business, Management, Ownership, or Business Locations.

 
(a)            Engage in or permit any of its Subsidiaries to engage in any
business other than the businesses currently engaged in by such Borrower and
such Subsidiary, as applicable, or reasonably related thereto; (14) liquidate or
dissolve; or (15) (a) have a change in Chief Executive Officer or Chief
Financial Officer unless a replacement for such Chief Executive Officer or Chief
Financial Officer (as applicable) is approved by Borrowers’ Board of Directors,
including a majority of those members of the Board of Directors who are not
employees of such Borrower as of the date of such approval, within one hundred
eighty (180) days of the date of resignation or termination of such Chief
Executive Officer or Chief Financial Officer; or (b) enter into any transaction
or series of related transactions in which the stockholders of any Borrower who
were not stockholders immediately prior to the first such transaction own more
than forty-nine percent (49%) of the voting stock of such Borrower immediately
after giving effect to such transaction or related series of such transactions
(other than by the sale of a Borrower’s equity securities in a public offering
or to venture capital investors so long as such Borrower identifies to the Agent
the venture capital investors prior to the closing of the transaction and
provides to the Agent a description of the material terms of the transaction).
 
No Borrower shall, without at least fifteen (15) days prior written notice to
the Agent: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Twenty Five
Thousand Dollars ($25,000) in Borrowers’ assets or property) or deliver any
portion of the Collateral valued, individually or in the aggregate, in excess of
Fifty Thousand Dollars ($50,000) to a bailee at a location other than to a
bailee and at a location already disclosed in the Representations and Warranties
Certificate, (2) change its jurisdiction of organization, (3) change its
organizational structure or type, (4) change its legal name, or (5) change any
organizational number (if any) assigned by its jurisdiction of organization.  If
Borrowers intend to deliver any portion of the Collateral valued, individually
or in the aggregate, in excess of Fifty Thousand Dollars ($50,000) to a bailee,
and the Agent and such bailee are not already parties to a bailee agreement
governing both the Collateral and the location to which Borrowers intend to
deliver the Collateral, then Borrowers will first receive the written consent of
the Agent, and such bailee shall execute and deliver a bailee agreement in form
and substance satisfactory to the Agent in its sole but reasonable discretion.
 
 
-15-

--------------------------------------------------------------------------------

 

 
7.3
Mergers or Acquisitions.

 
Merge or consolidate, or permit any of its Subsidiaries to merge or consolidate,
with any other Person, or acquire, or permit any of its Subsidiaries to acquire,
all or substantially all of the capital stock or property of another Person,
except for acquisitions by a Borrower (each, an “Acquisition”) where (a) total
cash consideration (excluding (i) future earn-outs (both revenue and milestone
based) until such time as such earn-outs are actually paid, and (ii) unsecured
seller notes that do not require principal payments earlier than six (6) months
after the Revolving Line Maturity Date) does not in the aggregate exceed Five
Hundred Thousand Dollars ($500,000) during the term of this Agreement; (b) no
Event of Default has occurred and is continuing or would exist after giving
effect to the Acquisition; and (c) one of the Borrowers is the sole surviving
legal entity; provided, however that, prior to such consummating any such
Acquisition, Borrowers shall deliver, or cause to be delivered, to the Agent (x)
true, correct and complete copies of the purchase agreement and all other
documents to be executed in connection with such Acquisition, and (y) at the
Agent’s request in its sole discretion, a duly executed Subordination Agreement
pursuant to which all Indebtedness and Liens, either incurred by a Borrower in
connection with such Acquisition or otherwise assumed by a Borrower in
connection with such Acquisition, shall be subordinated to all of Borrowers’ now
or hereafter Indebtedness to, and Liens in favor of, the Lenders and the Agent
(pursuant to a subordination, intercreditor, or other similar agreement in form
and substance satisfactory to the Agent entered into between the Agent and the
other creditor), on terms acceptable to the Agent.  Notwithstanding the
foregoing, a Subsidiary may merge or consolidate into another Subsidiary or into
either of the Borrowers.
 
 
7.4
Indebtedness.

 
Create, incur, assume, or be liable for any Indebtedness, or permit any
Subsidiary to do so, other than Permitted Indebtedness.
 
 
7.5
Encumbrance.

 
Create, incur, allow, or suffer any Lien on any of its property, or assign or
convey any right to receive income, including the sale of any Accounts, or
permit any of its Subsidiaries to do so, except for Permitted Liens, permit any
Collateral not to be subject to the first priority security interest granted
herein.
 
 
7.6
Maintenance of Collateral Accounts.

 
Maintain any Collateral Account except pursuant to the terms of Section 6.6(b)
hereof.
 
 
7.7
Distributions; Investments.

 
(a)           Pay any dividends or make any distribution or payment or redeem,
retire or purchase any capital stock provided that (16) Borrowers may convert
any of their convertible securities into other securities pursuant to the terms
of such convertible securities or otherwise in exchange thereof, (17) Borrowers
may pay dividends solely in common stock; and (18) Borrowers may repurchase the
stock of former employees or consultants pursuant to stock repurchase agreements
so long as an Event of Default does not exist at the time of such repurchase and
would not exist after giving effect to such repurchase, provided such repurchase
does not exceed in the aggregate of One Hundred Thousand Dollars ($100,000) per
fiscal year; or (19) directly or indirectly make any Investment other than
Permitted Investments, or permit any of their Subsidiaries to do so.
 
 
-16-

--------------------------------------------------------------------------------

 

 
7.8
Transactions with Affiliates.

 
Directly or indirectly enter into or permit to exist any material transaction
with any Affiliate of Borrowers, except for transactions that are in the
ordinary course of Borrowers’ business, upon fair and reasonable terms that are
no less favorable to Borrowers than would be obtained in an arm’s length
transaction with a non-affiliated Person.
 
 
7.9
Subordinated Debt.

 
(a)           Make or permit any payment on any Subordinated Debt, except under
the terms of the subordination, intercreditor, or other similar agreement to
which such Subordinated Debt is subject, or (20) amend any provision in any
document relating to the Subordinated Debt which would increase the amount
thereof or adversely affect the subordination thereof to Obligations owed to the
Agent and the Lenders.
 
 
7.10
Compliance.

 
Become an “investment company” or a company controlled by an “investment
company”, under the Investment Company Act of 1940, as amended, or undertake as
one of its important activities extending credit to purchase or carry margin
stock (as defined in Regulation U of the Board of Governors of the Federal
Reserve System), or use the proceeds of any Credit Extension for that purpose;
fail to meet the minimum funding requirements of ERISA, permit a Reportable
Event or Prohibited Transaction, as defined in ERISA, to occur; fail to comply
with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on any Borrowers’ business, or permit any of its Subsidiaries to
do so; withdraw or permit any Subsidiary to withdraw from participation in,
permit partial or complete termination of, or permit the occurrence of any other
event with respect to, any present pension, profit sharing and deferred
compensation plan which could reasonably be expected to result in any liability
of Borrowers, including any liability to the Pension Benefit Guaranty
Corporation or its successors or any other governmental agency.
 
 
8
EVENTS OF DEFAULT

 
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
 
 
-17-

--------------------------------------------------------------------------------

 

 
8.1
Payment Default.

 
Any Borrower fails to (21) make any payment of principal or interest on any
Credit Extension on its due date, or (22) pay any other Obligations within three
(3) Business Days after such Obligations are due and payable (which three (3)
Business Day cure period shall not apply to payments due on the Revolving
Line).  During the cure period, the failure to make or pay any payment specified
under clause (a) or (b) hereunder is not an Event of Default (but no Credit
Extension will be made during the cure period);
 
 
8.2
Covenant Default.

 
(a)           Any Borrower fails or neglects to perform any obligation in
Sections 6.2, 6.4, 6.5, 6.6, 6.7, 6.8(c), or 6.10 or violates any covenant in
Section 7; or
 
(b)           Any Borrower fails or neglects to perform, keep, or observe any
other term, provision, condition, covenant or agreement contained in this
Agreement or any Loan Documents, and as to any default (other than those
specified in this Section 8) under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure the default within
ten (10) days after the occurrence thereof; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Borrowers be cured within such ten (10) day period,
and such default is likely to be cured within a reasonable time, then Borrowers
shall have an additional period (which shall not in any case exceed thirty (30)
days) to attempt to cure such default, and within such reasonable time period
the failure to cure the default shall not be deemed an Event of Default (but no
Credit Extensions shall be made during such cure period).  Cure periods provided
under this section shall not apply, among other things, to financial covenants
or any other covenants set forth in clause (a) above;
 
 
8.3
Material Adverse Change.

 
A Material Adverse Change occurs;
 
 
8.4
Attachment; Levy; Restraint on Business.

 
(a)           (23) The service of process seeking to attach, by trustee or
similar process, any funds of any Borrower or of any entity under the control of
any Borrower (including a Subsidiary) on deposit or otherwise maintained with
the Agent or any the Agent’s Affiliate, or (a) a notice of lien or levy is filed
against any of any Borrower’s assets by any government agency, and the same
under subclauses (i) and (ii) hereof are not, within ten (10) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, no Credit Extensions shall be made during any
ten (10) day cure period; or
 
(b)           (24) any material portion of any Borrower’s assets is attached,
seized, levied on, or comes into possession of a trustee or receiver, or (a) any
court order enjoins, restrains, or prevents any Borrower from conducting any
material part of its business;
 
 
-18-

--------------------------------------------------------------------------------

 

 
8.5
Insolvency

 
(a)           Any Borrower is unable to pay its debts (including trade debts) as
they become due or otherwise becomes insolvent; (25) any Borrower begins an
Insolvency Proceeding; or (26) an Insolvency Proceeding is begun against any
Borrower and not dismissed or stayed within forty five (45) days (but no Credit
Extensions shall be made while of any of the conditions described in clause (a)
exist and/or until any Insolvency Proceeding is dismissed);
 
 
8.6
Other Agreements.

 
There is, under any agreement to which any Borrower is a party with a third
party or parties, (27) any default resulting in a right by such third party or
parties, whether or not exercised, to accelerate the maturity of any
Indebtedness in an amount individually or in the aggregate in excess of One
Hundred Thousand Dollars ($100,000); or (28) any default by any Borrower, the
result of which could reasonably be expected to have a material adverse effect
on Borrowers’ business;
 
 
8.7
Judgments.

 
One or more final judgments, orders, or decrees for the payment of money in an
amount, individually or in the aggregate, of at least Two Hundred Fifty Thousand
Dollars ($250,000) (not covered by independent third-party insurance as to which
liability has been accepted by such insurance carrier) shall be rendered against
any Borrower and the same are not, within ten (10) days after the entry thereof,
discharged or execution thereof stayed or bonded pending appeal, or such
judgments are not discharged prior to the expiration of any such stay (provided
that no Credit Extensions will be made prior to the discharge, stay, or bonding
of such judgment, order, or decree);
 
 
8.8
Misrepresentations.

 
Any Borrower or any Person acting for any Borrower makes any representation,
warranty, or other statement now or later in this Agreement, any Loan Document
or in any writing delivered to the Agent or to induce the Agent to enter this
Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made; or
 
 
8.9
Subordinated Debt.

 
Any document, instrument, or agreement evidencing any Subordinated Debt shall
for any reason be revoked or invalidated or otherwise cease to be in full force
and effect, any Person shall be in breach thereof or contest in any manner the
validity or enforceability thereof or deny that it has any further liability or
obligation thereunder, or the Obligations shall for any reason be subordinated
or shall not have the priority contemplated by this Agreement or the
Intercreditor Agreement; or
 
 
-19-

--------------------------------------------------------------------------------

 

 
8.10
Governmental Approvals.

 
Any Governmental Approval shall have been (29) revoked, rescinded, suspended,
modified in an adverse manner or not renewed in the ordinary course for a full
term or (30) subject to any decision by a Governmental Authority that designates
a hearing with respect to any applications for renewal of any of such
Governmental Approval or that could result in the Governmental Authority taking
any of the actions described in clause (a) above, and such decision or such
revocation, rescission, suspension, modification or non-renewal (a) has, or
could reasonably be expected to have, a Material Adverse Change, or (b)
adversely affects the legal qualifications of any Borrower or any of their
Subsidiaries to hold such Governmental Approval in any applicable jurisdiction
and such revocation, rescission, suspension, modification or non-renewal could
reasonably be expected to affect the status of or legal qualifications of any
Borrower or any of their Subsidiaries to hold any Governmental Approval in any
other jurisdiction.
 
 
9
AGENT’S RIGHTS AND REMEDIES

 
 
9.1
Rights and Remedies.

 
While an Event of Default occurs and continues, the Agent may, without notice or
demand, do any or all of the following:
 
(a)           declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by the Agent);
 
(b)           stop advancing money or extending credit for Borrowers’ benefit
under this Agreement or under any other agreement between any Borrower and the
Agent;
 
(c)           settle or adjust disputes and claims directly with Account Debtors
for amounts on terms and in any order that the Agent considers advisable, notify
any Person owing Borrowers money of the Agent’s security interest in such funds,
and verify the amount of such account;
 
(d)           make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral.  Borrowers shall assemble the Collateral if the Agent requests and
make it available as the Agent’s designates.  The Agent may enter premises where
the Collateral is located, take and maintain possession of any part of the
Collateral, and pay, purchase, contest, or compromise any Lien which appears to
be prior or superior to its security interest and pay all expenses incurred.
Each Borrower grants the Agent a license to enter and occupy any of its
premises, without charge, to exercise any of the Agent’s rights or remedies;
 
(e)           apply to the Obligations any (31) balances and deposits of
Borrowers it holds, or (32) any amount held by the Agent owing to or for the
credit or the account of Borrowers;
 
 
-20-

--------------------------------------------------------------------------------

 

(f)           ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral.  The Agent is hereby
granted a non-exclusive, royalty-free license or other right to use, without
charge, each Borrower’s labels, Patents, Copyrights, mask works, rights of use
of any name, trade secrets, trade names, Trademarks, and advertising matter, or
any similar property as it pertains to the Collateral, in completing production
of, advertising for sale, and selling any Collateral and, in connection with the
Agent’s exercise of its rights under this Section, Borrower’s rights under all
licenses and all franchise agreements inure to the Agent’s benefit;
 
(g)           place a “hold” on any account maintained with the Agent and/or
deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;
 
(h)           demand and receive possession of Borrowers’ Books; and
 
(i)           exercise all rights and remedies available to the Agent under the
Loan Documents or at law or equity, including all remedies provided under the
Code (including disposal of the Collateral pursuant to the terms thereof).
 
 
9.2
Power of Attorney.

 
Each Borrower hereby irrevocably appoints the Agent as its lawful
attorney-in-fact, exercisable upon the occurrence and during the continuance of
an Event of Default, to:  (33) endorse Borrowers’ name on any checks or other
forms of payment or security; (34) sign Borrowers’ name on any invoice or bill
of lading for any Account or drafts against Account Debtors; (35) settle and
adjust disputes and claims about the Accounts directly with Account Debtors, for
amounts and on terms the Agent determines reasonable; (36) make, settle, and
adjust all claims under Borrowers’ insurance policies; (37) pay, contest or
settle any Lien, charge, encumbrance, security interest, and adverse claim in or
to the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; and (38) transfer the Collateral into the
name of the Agent or a third party as the Code permits.  Borrower hereby
appoints the Agent as its lawful attorney-in-fact to sign Borrowers’ name on any
documents necessary to perfect or continue the perfection of the Agent’s
security interest in the Collateral regardless of whether an Event of Default
has occurred until all Obligations have been satisfied in full and the Agent is
under no further obligation to make Credit Extensions hereunder.  The Agent’s
foregoing appointment as Borrowers’ attorney in fact, and all of the Agent’s
rights and powers, coupled with an interest, are irrevocable until all
Obligations have been fully repaid and performed and the Agent’s obligation to
provide Credit Extensions terminates.
 
 
9.3
Protective Payments.

 
If any Borrower fails to obtain the insurance called for by Section 6.5 or fails
to pay any premium thereon or fails to pay any other amount which any Borrower
is obligated to pay under this Agreement or any other Loan Document, the Agent
may obtain such insurance or make such payment, and all amounts so paid by the
Agent are Agent Expenses and immediately due and payable, bearing interest at
the then highest rate applicable to the Obligations, and secured by the
Collateral.  The Agent will make reasonable efforts to provide Borrowers with
notice of the Agent obtaining such insurance at the time it is obtained or
within a reasonable time thereafter.  No payments by the Agent are deemed an
agreement to make similar payments in the future or the Agent’s waiver of any
Event of Default.
 
 
-21-

--------------------------------------------------------------------------------

 

 
9.4
Application of Payments and Proceeds Upon Default.

 
If an Event of Default has occurred and is continuing, the Agent may apply any
funds in its possession, whether from Borrowers account balances, payments,
proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations in such order as
the Agent shall determine in its sole discretion.  Any surplus shall be paid to
Borrowers or other Persons legally entitled thereto; Borrowers shall remain
liable to the Agent for any deficiency.  If the Agent, in its good faith
business judgment, directly or indirectly enters into a deferred payment or
other credit transaction with any purchaser at any sale of Collateral, the Agent
shall have the option, exercisable at any time, of either reducing the
Obligations by the principal amount of the purchase price or deferring the
reduction of the Obligations until the actual receipt by the Agent of cash
therefor.
 
 
9.5
Agent’s Liability for Collateral.

 
So long as the Agent complies with reasonable banking practices regarding the
safekeeping of the Collateral in the possession or under the control of the
Agent, the Agent shall not be liable or responsible for: (39) the safekeeping of
the Collateral; (40) any loss or damage to the Collateral; (41) any diminution
in the value of the Collateral; or (42) any act or default of any carrier,
warehouseman, bailee, or other Person.  Borrowers bear all risk of loss, damage
or destruction of the Collateral.
 
 
9.6
No Waiver; Remedies Cumulative.

 
The Agent’s failure, at any time or times, to require strict performance by
Borrowers of any provision of this Agreement or any other Loan Document shall
not waive, affect, or diminish any right of the Agent thereafter to demand
strict performance and compliance herewith or therewith.  No waiver hereunder
shall be effective unless signed by the party granting the waiver and then is
only effective for the specific instance and purpose for which it is given.  The
Agent’s rights and remedies under this Agreement and the other Loan Documents
are cumulative.  The Agent has all rights and remedies provided under the Code,
by law, or in equity.  The Agent’s exercise of one right or remedy is not an
election and shall not preclude the Agent from exercising any other remedy under
this Agreement or other remedy available at law or in equity, and the Agent’s
waiver of any Event of Default is not a continuing waiver.  The Agent’s delay in
exercising any remedy is not a waiver, election, or acquiescence.
 
 
9.7
Demand Waiver.

 
Each Borrower waives demand, notice of default or dishonor, notice of payment
and nonpayment, notice of any default, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by the Agent on which any
Borrower is liable.
 
 
-22-

--------------------------------------------------------------------------------

 

 
9.8
Borrower Liability.

 
Each Borrower may, acting singly, request Advances hereunder.  Each Borrower
hereby appoints the other as agent for the other for all purposes hereunder,
including with respect to requesting Advances hereunder.  Each Borrower
hereunder shall be jointly and severally obligated to repay all Advances made
hereunder, regardless of which Borrower actually receives said Advance, as if
each Borrower hereunder directly received all Advances.  Each Borrower waives
(43) any suretyship defenses available to it under the Code or any other
applicable law, including, without limitation, the benefit of California Civil
Code Section 2815 permitting revocation as to future transactions and the
benefit of California Civil Code Sections 1432, 2809, 2810, 2819, 2839, 2845,
2847, 2848, 2849, 2850, and 2899 and 3433, and (44) any right to require the
Agent to: (a) proceed against any Borrower or any other person; (b) proceed
against or exhaust any security; or (c) pursue any other remedy.  The Agent may
exercise or not exercise any right or remedy it has against any Borrower or any
security it holds (including the right to foreclose by judicial or non-judicial
sale) without affecting any Borrower’s liability.  Notwithstanding any other
provision of this Agreement or other related document, each Borrower irrevocably
waives all rights that it may have at law or in equity (including, without
limitation, any law subrogating Borrower to the rights of the Agent under this
Agreement) to seek contribution, indemnification or any other form of
reimbursement from any other Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise and all rights that it might have to benefit from, or to participate
in, any security for the Obligations as a result of any payment made by Borrower
with respect to the Obligations in connection with this Agreement or
otherwise.  Any agreement providing for indemnification, reimbursement or any
other arrangement prohibited under this Section shall be null and void.  If any
payment is made to any Borrower in contravention of this Section, such Borrower
shall hold such payment in trust for the Agent for the ratable benefit of the
Lenders and such payment shall be promptly delivered to the Agent for
application to the Obligations, whether matured or unmatured.
 
 
10
NOTICES

 
All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (45) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (46) upon transmission, when sent by electronic mail or
facsimile transmission; (47) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (48) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  The Agent, the Lenders or Borrowers may change its mailing or electronic
mail address or facsimile number by giving the other party written notice
thereof in accordance with the terms of this Section 10.
 
 
-23-

--------------------------------------------------------------------------------

 
 
If to Borrowers:
EnergyConnect Group, Inc.
    901 Campisi Way, Suite 260     Campbell, California 95008     Attn: Andrew
C. Warner, Chief Financial Officer     Fax: (408) 370-3322     Email:
awarner@energyconnectinc.com        
If to Agent or
Silicon Valley Bank
 
Silicon Valley Bank:
2400 Hanover Street
   
Palo Alto, California 94304
   
Attn: Attn: Rick Tu
   
Fax: (650) 494-1377
   
Email: rtu@svb.com
 



If to Partners
Partners for Growth III, L.P.
 
for Growth III, L.P.:
180 Pacific Avenue
   
San Francisco, California 94111
   
Attn:  Andrew Kahn
   
Fax: (415) 781-0510
   
Email: notices@pfgrowth.com
       

 
11           CHOICE OF LAW, VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
 
California law governs the Loan Documents without regard to principles of
conflicts of law.  Each Borrower, the Lenders and the Agent each submit to the
exclusive jurisdiction of the State and Federal courts in Santa Clara County,
California; provided, however, that nothing in this Agreement shall be deemed to
operate to preclude the Agent from bringing suit or taking other legal action in
any other jurisdiction to realize on the Collateral or any other security for
the Obligations, or to enforce a judgment or other court order in favor of the
Agent.  Each Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and each
Borrower hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Each Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrowers at the address set forth in,
or subsequently provided by Borrowers in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of each Borrower’s actual receipt thereof or three (3) days after deposit
in the U.S. mails, proper postage prepaid.
 
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER, THE LENDERS
AND THE AGENT EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
 
 
-24-

--------------------------------------------------------------------------------

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court.  The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive.  The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers.  All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed.  If during the course of any dispute, a party desires to
seek provisional relief, but a judge has not been appointed at that point
pursuant to the judicial reference procedures, then such party may apply to the
Santa Clara County, California Superior Court for such relief.  The proceeding
before the private judge shall be conducted in the same manner as it would be
before a court under the rules of evidence applicable to judicial
proceedings.  The parties shall be entitled to discovery which shall be
conducted in the same manner as it would be before a court under the rules of
discovery applicable to judicial proceedings.  The private judge shall oversee
discovery and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge.  The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to California Code of Civil Procedure §
644(a).  Nothing in this paragraph shall limit the right of any party at any
time to exercise self-help remedies, foreclose against collateral, or obtain
provisional remedies.  The private judge shall also determine all issues
relating to the applicability, interpretation, and enforceability of this
paragraph.
 
 
12
GENERAL PROVISIONS

 
 
12.1
Successors and Assigns.

 
This Agreement binds and is for the benefit of the successors and permitted
assigns of each party.  No Borrower may assign this Agreement or any rights or
obligations under it without Lenders prior written consent (which may be granted
or withheld in the Lenders discretion).  The Lenders have the right, without the
consent of or notice to Borrowers, to sell, transfer, assign, negotiate, or
grant participation in all or any part of, or any interest in, such Lender’s
obligations, rights, and benefits under this Agreement and the other Loan
Documents (other than the Warrant, as to which assignment, transfer and other
such actions are governed by the terms of the Warrant); provided, however, that
unless an Event of Default has occurred and is continuing, Lenders shall not
sell, transfer, assign, negotiate, or grant participation in all or any part of,
or any interest in, Lenders’ obligations, rights, and benefits under this
Agreement and the other Loan Documents to any known direct competitor of
Borrowers (as determined by Lenders in their reasonable discretion) without
Borrowers’ prior written consent.
 
 
-25-

--------------------------------------------------------------------------------

 

 
12.2
Indemnification.

 
Each Borrower agrees to indemnify, defend and hold the Lenders and the Agent and
its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing the Lenders or the Agent (each, an “Indemnified
Person”) harmless against:  (a) all obligations, demands, claims, and
liabilities (collectively, “Claims”) claimed or asserted by any other party in
connection with the transactions contemplated by the Loan Documents; and (b) all
losses or expenses (including Agent Expenses and Lender Expenses) in any way
suffered, incurred, or paid by such Indemnified Person as a result of, following
from, consequential to, or arising from transactions between the Lenders, the
Agent  and Borrowers (including reasonable attorneys’ fees and expenses), except
for Claims and/or losses directly caused by such Indemnified Person’s gross
negligence or willful misconduct.
 
 
12.3
Time of Essence.

 
Time is of the essence for the performance of all Obligations in this Agreement.
 
 
12.4
Severability of Provisions.

 
Each provision of this Agreement is severable from every other provision in
determining the enforceability of any provision.
 
 
12.5
Correction of Loan Documents.

 
The Agent may correct patent errors and fill in any blanks in the Loan Documents
consistent with the agreement of the parties so long as Agent provides Borrowers
with written notice of such correction and allows Borrowers at least ten (10)
days to object to such correction.  In the event of such objection, such
correction shall not be made except by an amendment signed by Agent, Lenders and
Borrowers.
 
 
12.6
Amendments in Writing; Waiver; Integration.

 
No purported amendment or modification of any Loan Document, or waiver,
discharge or termination of any obligation under any Loan Document, shall be
enforceable or admissible unless, and only to the extent, expressly set forth in
a writing signed by the party against which enforcement or admission is
sought.  Without limiting the generality of the foregoing, no oral promise or
statement, nor any action, inaction, delay, failure to require performance or
course of conduct shall operate as, or evidence, an amendment, supplement or
waiver or have any other effect on any Loan Document.  Any waiver granted shall
be limited to the specific circumstance expressly described in it, and shall not
apply to any subsequent or other circumstance, whether similar or dissimilar, or
give rise to, or evidence, any obligation or commitment to grant any further
waiver.  The Loan Documents represent the entire agreement about this subject
matter and supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents.
 
 
-26-

--------------------------------------------------------------------------------

 

 
12.7
Counterparts.

 
This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered, is
an original, and all taken together, constitute one Agreement.
 
 
12.8
Survival.

 
All covenants, representations and warranties made in this Agreement continue in
full force until this Agreement has terminated pursuant to its terms and all
Obligations (other than inchoate indemnity obligations and any other obligations
which, by their terms, are to survive the termination of this Agreement) have
been paid in full and satisfied.  The obligation of Borrowers in Section 12.2 to
indemnify the Lenders and the Agent shall survive until the statute of
limitations with respect to such claim or cause of action shall have run.
 
 
12.9
Confidentiality.

 
In handling any confidential information, the Lenders and the Agent shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (49) to the Lenders’ and
the Agent’s Subsidiaries or Affiliates (such Subsidiaries and Affiliates,
together with Lenders and Agent, collectively, “Lenders and Agent Entities”);
(50) to prospective transferees or purchasers of any interest in the Credit
Extensions (provided, however, the Agent shall use its best efforts to obtain
any prospective transferee’s or purchaser’s agreement to the terms of this
provision); (51) as required by law, regulation, subpoena, or other order; (52)
to the Agent’s regulators or as otherwise required in connection with the
Agent’s examination or audit; (53) as the Agent considers appropriate in
exercising remedies under the Loan Documents; and (54) to third-party service
providers of the Lenders and the Agent so long as such service providers have
executed a confidentiality agreement with the Lenders and the Agent with terms
no less restrictive than those contained herein.  Confidential information does
not include information that is either: (a) in the public domain or in the
Lenders’ and the Agent’s possession when disclosed to the Lenders and the Agent,
or becomes part of the public domain after disclosure to the Lenders or the
Agent; or (b) disclosed to the Lenders or the Agent by a third party if the
Lenders or the Agent does not know that the third party is prohibited from
disclosing the information.
 
Lenders and Agent Entities may use confidential information for reporting
purposes and the development and distribution of databases and market analyses
so long as such confidential information is aggregated and anonymized prior to
distribution unless otherwise expressly prohibited by Borrowers. The provisions
of the immediately preceding sentence shall survive the termination of this
Agreement.
 
 
12.10
Attorneys’ Fees, Costs and Expenses.

 
In any action or proceeding between Borrowers, the Lenders and the Agent arising
out of or relating to the Loan Documents, the prevailing party shall be entitled
to recover its reasonable attorneys’ fees and other costs and expenses incurred,
in addition to any other relief to which it may be entitled.
 
 
-27-

--------------------------------------------------------------------------------

 

 
12.11
Electronic Execution of Documents.

 
The words “execution,” “signed,” “signature” and words of like import in any
Loan Document shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity and enforceability as a manually executed signature or the use of a
paper-based recordkeeping systems, as the case may be, to the extent and as
provided for in any applicable law, including, without limitation, any state law
based on the Uniform Electronic Transactions Act.
 
 
12.12
Captions.

 
The headings used in this Agreement are for convenience only and shall not
affect the interpretation of this Agreement.
 
 
12.13
Construction of Agreement.

 
The parties mutually acknowledge that they and their attorneys have participated
in the preparation and negotiation of this Agreement.  In cases of uncertainty
this Agreement shall be construed without regard to which of the parties caused
the uncertainty to exist.
 
 
12.14
Relationship.

 
The relationship of the parties to this Agreement is determined solely by the
provisions of this Agreement.  The parties do not intend to create any agency,
partnership, joint venture, trust, fiduciary or other relationship with duties
or incidents different from those of parties to an arm’s-length contract.
 
 
12.15
Third Parties.

 
Nothing in this Agreement, whether express or implied, is intended to: (55)
confer any benefits, rights or remedies under or by reason of this Agreement on
any persons other than the express parties to it and their respective permitted
successors and assigns; (56) relieve or discharge the obligation or liability of
any person not an express party to this Agreement; or (57) give any person not
an express party to this Agreement any right of subrogation or action against
any party to this Agreement.
 
 
13
DEFINITIONS

 
 
13.1
Definitions.

 
As used in the Loan Documents, the word “shall” is mandatory, the word “may” is
permissive, the word “or” is not exclusive, the words “includes” and “including”
are not limiting, the singular includes the plural, and numbers denoting amounts
that are set off in brackets are negative.  As used in this Agreement, the
following capitalized terms have the following meanings:
 
 
-28-

--------------------------------------------------------------------------------

 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrowers.
 
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Advance” or “Advances” means an advance (or advances) under the Revolving Line.
 
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.
 
“Agent” is defined in the preamble hereof.
 
“Agent Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrowers.
 
“Agreement” is defined in the preamble hereof.
 
“Availability Amount” is (58) the lesser of (a) the Revolving Line or (b) the
amount available under the Borrowing Base minus (59) the outstanding principal
balance of any Advances.
 
“Borrower” and “Borrowers”  are defined in the preamble hereof.
 
“Borrower’s Books” are all of each Borrower’s books and records including
ledgers, federal and state tax returns, records regarding each Borrower’s assets
or liabilities, the Collateral, business operations or financial condition, and
all computer programs or storage or any equipment containing such information.
 
“Borrowing Base” is the sum of (a) Eligible Accounts, as determined by the Agent
from Borrowers’ most recent Borrowing Base Certificate, minus (b) accounts
payable owing by Borrowers to their customers (curtailers and energy providers),
plus (c) Borrowers’ unrestricted cash at Agent; provided, however, that upon
prior notice to Borrowers the Agent may decrease the foregoing amounts in its
good faith business judgment based on events, conditions, contingencies, or
risks which, as determined by the Agent, may adversely affect Collateral.
 
“Borrowing Base Certificate” is that certain certificate in the form attached
hereto as Exhibit E.
 
“Borrowing Base Report” is defined in Section 6.2(a).
 
 
-29-

--------------------------------------------------------------------------------

 

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to the
Agent approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
Secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the resolutions then in
full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan Documents to which it is a party, (c) the
name(s) of the Person(s) authorized to execute the Loan Documents on behalf of
such Person, together with a sample of the true signature(s) of such Person(s),
and (d) that the Agent may conclusively rely on such certificate unless and
until such Person shall have delivered to the Agent a further certificate
canceling or amending such prior certificate.
 
“Business Day” is any day that is not a Saturday, Sunday or a day on which the
Agent is closed.
 
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) the Agent’s certificates of
deposit issued maturing no more than two (2) years after issue; and (d) money
market funds at least ninety-five percent (95%) of the assets of which
constitute Cash Equivalents of the kinds described in clauses (a) through (c) of
this definition.
 
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, the Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of California,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.
 
“Collateral” is any and all properties, rights and assets of Borrowers described
on Exhibit A.
 
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.
 
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.
 
“Confirmed Registrations” is defined in Section 6.7(c) hereof.
 
 
-30-

--------------------------------------------------------------------------------

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of
business.  The amount of a Contingent Obligation is the stated or determined
amount of the primary obligation for which the Contingent Obligation is made or,
if not determinable, the maximum reasonably anticipated liability for it
determined by the Person in good faith; but the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.
 
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and the Agent pursuant to which the
Agent obtains control (within the meaning of the Code) over such Deposit
Account, Securities Account, or Commodity Account.
 
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
 
“Credit Extension” is any Advance or any other extension of credit by the Agent
or any Lender for Borrowers’ benefit.
 
“Default Rate” is defined in Section 2.3(a).
 
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Designated Deposit Account” is Borrowers’ deposit account, account number
_____________, maintained with the Agent.
 
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
 
“Effective Date” is defined in the preamble hereof.
 
“Eligible Accounts” means Accounts owing to Borrowers by PJM which arise in the
ordinary course of Borrowers’ business that meet all Borrowers’ representations
and warranties in Section 5.3 (including, from March 1st to May 31st each year,
Confirmed Registrations acceptable to Bank in its sole discretion but excluding
payments associated with such Confirmed Registrations made or owing to
Borrowers’ customers).  Agent reserves the right at any time after the Effective
Date and after notice to Borrowers to adjust any of the criteria set forth below
and to establish new criteria in its good faith business judgment.  Unless Agent
otherwise agrees in writing, Eligible Accounts shall not include:
 
 
-31-

--------------------------------------------------------------------------------

 

(a)           Accounts subject to trust provisions, subrogation rights of a
bonding company, or a statutory trust;
 
(b)           Accounts that represent non-trade receivables or that are derived
by means other than in the ordinary course of Borrowers’ business;
 
(c)           Accounts arising from chargebacks, debit memos or other payment
deductions taken by PJM;
 
(d)           Accounts in which PJM disputes liability or makes any claim (but
only up to the disputed or claimed amount), or if PJM is subject to an
Insolvency Proceeding, or becomes insolvent, or goes out of business; and
 
(e)           Accounts for which Agent in its good faith business judgment
determines collection to be doubtful, including, without limitation, accounts
represented by “refreshed” or “recycled” invoices.
 
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
 
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
 
“Event of Default” is defined in Section 8.
 
“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrowers which shall be a Business Day.
 
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
 
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.
 
“Good Faith Deposit” is defined in Section 2.4(b).
 
 
-32-

--------------------------------------------------------------------------------

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
 
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
 
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.
 
“Indemnified Person” is defined in Section 12.2.
 
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
“Intellectual Property” means all of Borrowers’ right, title, and interest in
and to the following:
 
(a)           its Copyrights, Trademarks and Patents;
 
(b)           any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know-how, operating
manuals;
 
(c)           any and all source code;
 
(d)           any and all design rights which may be available to a Borrower;
 
(e)           any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
 
(f)           all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.
 
“Intercreditor Agreement” means that certain Intercreditor Agreement among Agent
and Lenders dated as of the Effective Date.
 
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
 
 
-33-

--------------------------------------------------------------------------------

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
 
“IP Agreement” is that certain Intellectual Property Security Agreement executed
and delivered by each Borrower to the Agent dated as of Effective Date.
 
“Lender Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) for preparing, amending,
negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred with respect to Borrower.
 
“Lenders and Agent Entities” is defined in Section 12.9.
 
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
 
“Load Management Event Compliance” has the meaning set forth in that certain
document titled “PJM Manual 18: PJM Capacity Market” with an effective date of
June 1, 2010 and prepared by PJM Capacity Market Operations.
 
“Loan Documents” are, collectively, this Agreement, the Warrants, the
Representations and Warranties Certificates, the IP Agreements, the
Intercreditor Agreement, any note, or notes or guaranties executed by Borrowers,
and any other present or future agreement between Borrowers and/or for the
benefit of the Agent and the Lenders in connection with this Agreement, all as
amended, restated, or otherwise modified.
 
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of the Agent’s Lien in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations, or
financial condition of Borrowers taken as a whole; (c) a material impairment of
the prospect of repayment of any portion of the Obligations or (d) the Agent
determines, based upon information available to it and in its reasonable
judgment, that there is a reasonable likelihood that Borrowers shall fail to
comply with one or more of the financial covenants in Section 6.7 during the
next succeeding financial reporting period.
 
“Monthly Financial Statements” is defined in Section 6.2(a).
 
“Obligations” are Borrowers’ obligations to pay when due any debts, principal,
interest, Agent Expenses, Lender Expenses and other amounts any Borrower owes
the Agent or the Lenders now or later, whether under this Agreement, the Loan
Documents (other than the Warrants), or otherwise, including, without
limitation, all obligations relating to letters of credit (including
reimbursement obligations for drawn and undrawn letters of credit), cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrowers assigned to the Agent, and to perform Borrowers’ duties
under the Loan Documents (other than the Warrants).
 
 
-34-

--------------------------------------------------------------------------------

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.
 
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
 
“Payment/Advance Form” is that certain form attached hereto as Exhibit B.
 
“Permitted Indebtedness” is:
 
(a)           Borrowers’ Indebtedness to the Lenders and the Agent under this
Agreement, the other Loan Documents;
 
(b)           Indebtedness existing on the Effective Date and shown on the
Representations and Warranties Certificate;
 
(c)           Subordinated Debt;
 
(d)           unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;
 
(e)           Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;
 
(f)           Indebtedness secured by Liens permitted under clauses (a) and (c)
of the definition of “Permitted Liens” hereunder;
 
(g)           Indebtedness of Borrowers to any Subsidiary and Contingent
Obligations of any Subsidiary with respect to obligations of Borrowers (provided
that the primary obligations are not prohibited hereby), and Indebtedness of any
Subsidiary to Borrowers in an aggregate principal amount not to exceed Two
Hundred Fifty Thousand Dollars ($250,000) or any other Subsidiary and Contingent
Obligations of any Subsidiary with respect to obligations of any other
Subsidiary (provided that the primary obligations are not prohibited hereby; and
 
(h)           Indebtedness of a Borrower to the other Borrower;
 
(i)            extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (f) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be.
 
 
-35-

--------------------------------------------------------------------------------

 

“Permitted Investments” are:
 
(a)           Investments (including, without limitation, Subsidiaries) existing
on the Effective Date and shown on the Representations and Warranties
Certificate and;
 
(b)           Investments consisting of Cash Equivalents;
 
(c)           Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrowers;
 
(d)           Investments consisting of deposit accounts in which the Agent has
a perfected security interest;
 
(e)           Investments accepted in connection with Transfers permitted by
Section 7.1;
 
(f)            Investments by Borrowers in Subsidiaries not to exceed Two
Hundred Fifty Thousand Dollars ($250,000) in the aggregate in any fiscal year;
 
(g)           Investments consisting of (60) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (61) loans to employees, officers or directors relating to the
purchase of equity securities of Borrowers or their Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrowers’ Board of
Directors;
 
(h)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business;
 
(i)            Investments by a Borrower in the other Borrower; and
 
(j)            Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this paragraph (j)
shall not apply to Investments of a Borrower in any Subsidiary.
 
“Permitted Liens” are:
 
(a)           Liens existing on the Effective Date and shown on the
Representations and Warranties Certificate or arising under this Agreement, the
other Loan Documents;
 
(b)           Liens for taxes, fees, assessments or other government charges or
levies, either (62) not due and payable or (63) being contested in good faith
and for which Borrowers maintain adequate reserves on its Books, provided that
no notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;
 
 
-36-

--------------------------------------------------------------------------------

 

(c)           purchase money Liens (64) on Equipment (other than Financed
Equipment) acquired or held by Borrowers incurred for financing the acquisition
of the Equipment securing no more than Two Hundred Fifty Thousand Dollars
($250,000) in the aggregate amount outstanding, or (65) existing on Equipment
(other than Financed Equipment) when acquired, if the Lien is confined to the
property and improvements and the proceeds of the Equipment;
 
(d)           Liens of carriers, warehousemen, suppliers, or other Persons that
are possessory in nature arising in the ordinary course of business so long as
such Liens attach only to Inventory, securing liabilities in the aggregate
amount not to exceed One Hundred Thousand Dollars ($100,000) and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;
 
(e)           Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);
 
(f)            Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;
 
(g)           leases or subleases of real property granted in the ordinary
course of Borrowers’ business (or, if referring to another Person, in the
ordinary course of such Person’s business), and leases, subleases, non-exclusive
licenses or sublicenses of personal property (other than Intellectual Property)
granted in the ordinary course of Borrowers’ business (or, if referring to
another Person, in the ordinary course of such Person’s business), if the
leases, subleases, licenses and sublicenses do not prohibit granting the Agent a
security interest therein;
 
(h)           non-exclusive license of Intellectual Property granted to third
parties in the ordinary course of business;
 
(i)            Liens arising from attachments or judgments, orders, or decrees
in circumstances not constituting an Event of Default under Sections 8.4 and
8.7;
 
(j)            Liens on cash and Cash Equivalents in favor of Pacific Gas &
Electric Company, Southern California Edison Company and ISO New England in an
aggregate amount not to exceed Four Hundred Thousand Dollars ($400,000) to
secure performance obligations of Borrowers to each such entity; and
 
(k)           Liens in favor of other financial institutions arising in
connection with Borrowers’ deposit and/or securities accounts held at such
institutions, provided that the Agent has a perfected security interest in the
amounts held in such deposit and/or securities accounts.
 
 
-37-

--------------------------------------------------------------------------------

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
 
“PJM” means Pennsylvania New Jersey Maryland Interconnection LLC, and its
successors and assigns.
 
“PJM Capacity Program” means the Interruptible Load for Reliability (ILR) and
the Reliability Pricing Model (RPM) programs managed by PJM.
 
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
 
 “Representations and Warranties Certificate” is defined in Section 5.1 hereof.
 
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
“Responsible Officer” is each of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrowers.
 
“Restricted License” is any material license or other agreement with respect to
which a Borrower is the licensee (a) that prohibits or otherwise restricts such
Borrower from granting a security interest in Borrowers’ interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Agent’s right to sell any Collateral.
 
“Revolving Line” is an Advance or Advances in an amount equal to Four Million
Dollars ($4,000,000).
 
“Revolving Line Commitment” means as to any Lender, the obligation of such
Lender, if any, to make Advances to the Borrowers in an aggregate principal
amount not to exceed the amount set forth under the heading “Revolving Line
Commitment” opposite such Lender’s name on Annex A attached hereto.
 
“Revolving Line Maturity Date” is September 30, 2011.
 
“Revolving Line Pro Rata Share” means the applicable percentage for each Lender
set forth in Annex A attached hereto.
 
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
 
“Subordinated Debt” is indebtedness incurred by Borrowers subordinated to all of
Borrowers’ now or hereafter indebtedness to the Lenders and the Agent (pursuant
to a subordination, intercreditor, or other similar agreement in form and
substance satisfactory to the Agent entered into between the Agent and the other
creditor), on terms acceptable to the Agent.
 
 
-38-

--------------------------------------------------------------------------------

 

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrowers.
 
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
 
“Transfer” is defined in Section 7.1.
 
“Warrants” means those certain Warrants to Purchase Stock, each dated the
Effective Date, executed by EnergyConnect Group in favor of each Lender.
 
[Signatures Appear on the Following Page]
 
 
-39-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
 
BORROWERS:
 
ENERGYCONNECT GROUP, INC.
 
By:
Andrew Warner
   
Name: Andrew Warner
   
Title: CFO
       
ENERGYCONNECT, INC.
       
By:
/s/ Andrew Warner
   
Name: Andrew Warner
   
Title: CFO
       
AGENT:
     
SILICON VALLEY BANK
       
By:
/s/ Rick Tu
   
Name: Rick Tu
   
Title: DTL
       
LENDERS:
     
SILICON VALLEY BANK
       
By:
/s/ Rick Tu
   
Name: Rick Tu
   
Title: DTL
 

 
PARTNERS FOR GROWTH III, L.P.
 

By: 
/s/ Andrew Kahn
   
Andrew Kahn, Manager of Partners for Growth III, LLC, its General Partner
 



[Signature Page to Loan and Security Agreement]
 
 
-40-

--------------------------------------------------------------------------------